         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 1 of 33




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
______________________________________________
CLAUDIA JORDAN                                  )
                        Plaintiff,              )
                                                ) Case No.
      -v.-                                      )
                                                ) COMPLAINT
BIAGIO CRU AND ESTATE WINES, LLC                )
                        Defendant               )
________________________________________________)

                           JURISDICTION AND VENUE

1.       This Court has jurisdiction pursuant to 28 USC 1332 and upon information and
belief, the amount in controversy exceeds Five Hundred Thousand Dollars
($500,000.00). Venue is proper in the Southern District of New York as the Defendant
transacts business in New York City.

                                       PARTIES

2.      Claudia Jordan (“Jordan”), the host of the popular program “Out Loud” on Fox/Soul.
Jordan was also a former cast member on Bravo’s hit show “Real Housewives of Atlanta” and is
a former “Ms. Rhode Island”. Jordan is a Texas resident and is domiciled in Texas. Jordan has a
strong social media following due to her celebrity status. Jordan is African-American.

3.     Biagio Cru and Estate Wines, L.L.C. (“Biagio”) has a business address of 3333 New
Hyde Park Rd Suite 406, New Hyde Park, NY 11042. Biagio does business in New York County
and engaged in business with Jordan in New York County. Upon information and belief, the
members of Biagio are residents of New York.

                                            FACTS

4.     Pursuant to CPLR section 213, Jordan and Biagio entered a partnership contract
(“contract”). The parties understood and believe that the attorneys for Biagio would be drafting
the contract. Exhibit A. The parties began working together in 2016. Jordan was to market, brand
and promote the “Just Peachy” wine and Biagio would market, distribute and collect the
revenues from the sales of the wine. Before Jordan’s involvement, the “Just Peachy” brand
performed terribly, See Exhibit B, which made the partnership with Jordan attractive to Biagio.

5.    Jordan was to receive three (3) percent ownership of the brand and three (3) percent of all
monies associated with “Just Peachy” in perpetuity.

6.     Biagio sells the “Just Peachy” wine nationwide and specifically in New York City at:




                                                1
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 2 of 33




NEW YORK WINE EXCHANGE
9 BROADWAY
NEW YORK, NY 10004

HONOR WINES
36 BAY STREET
STATEN ISLAND NY 10301

GARNET WINE AND LIQUORS
929 LEXINGTON AVE
NEW YORK, NY 10065


7.     The parties hired a public relations firm (Marino Public Relations) located in New York
City and began to market/publicize the relationship in 2017.

8.     The parties released press statements in 2017 and understood that “Just Peachy” was to
be Jordan’s “forever” in the partnership. See Exhibit C & D. Biagio approved all press
statements prepared Marino or published by Jordan.

9.       The parties agreed to a relaunch (See Exhibit E), of “Just Peachy” as a Jordan creation as
written in the article published by rollingout.com at Exhibit F in 2017.
https://rollingout.com/2017/07/22/claudia-jordan-introduces-new-wine-just-peachy/
The parties used the poster at Exhibit G to promote the Atlanta, Georgia “Just Peachy” event in
2017 that was a big success.

10.     The parties released “Just Peachy” as a Jordan created wine.
https://www.ajc.com/entertainment/real-housewives-atlanta-claudia-jordan-releases-new-
wine/wL6qkmCKUHstoX49srZpCI/.

11.    In April 2018, Biagio requested and Jordan attended an event at a New York City ice
cream shop in which “Just Peachy” ice cream was being sold. https://pulsd.com/new-
york/events/tipsy-scoop/1-dollar-sparkling-wine-peaches-cream. Exhibit H and I.

12.    With Jordan’s involvement, sales of “Just Peachy” increased dramatically due to the
former Real Housewives star. Jordan involvement in the strategy, branding and marketing of
“Just Peachy” was a success.

13.      Without notice or compensation, Biagio attempted to terminate the contract with Jordan
in late 2018 and stopped paying Jordan.

14.    The defendant attempted to terminate the contract due to Jordan’s alleged support for the
“Black Lives Matter” movement. Biagio had no right to terminate the contract.




                                                 2
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 3 of 33




15.    Biagio also commented that Jordan’s social media posts were “too slanted” in late 2018.
Jordan’s social media posting in late 2018 addressed the issue of police mistreatment of African-
Americans and racial issues.

16.    Biagio followed Jordan’s social media accounts and unlawfully attempted to terminate
the contract because Biagio did not agree with Jordan’s political views on racial issues in 2018.

17.    Biagio utilized Jordan’s services and celebrity to increase the visibility and sales of the
“Just Peachy” brand.

18.    Biagio has retained the funds relating to the economic success of the “Just Peachy” brand
and wine in breach of the contract.

19.    In 2018, Biagio stopped sending revenue statements/accountings to Jordan.

20.     Now, Biagio unlawfully claims that Jordan has no ownership interest and that the
contract was terminated because it was an “at will” contract. Biagio contends
“dissatisfaction with Ms. Jordan’s ability to boost sales in relevant markets” was the
reason for termination. See Exhibit J.

21.   Biagio knows that the claim in Exhibit J are false and that the real reason for the
unlawful termination was Jordan’s support of justice for African-Americans and
unlawful police treatment of African-Americans.

22.    Biagio has breached its partnership contract with Jordan and failed to provide an
accounting.

23.    The public continues to link “Just Peachy” with the Plaintiff and the defendant
continues to sell “Just Peachy”.

                                        COUNT I
                                   PARTNERSHIP ACCOUNTING


24.    Jordan re-alleges paragraphs 1-23.

25.    Jordan has a contract with Defendant. Jordan performed the services under the contract.

26.    The defendant unlawfully breached the contract by attempting to terminate the
partnership contract and failed to provide accountings since 20018.

27.     The defendant’s attempt to terminate the contract is unlawful. The partnership continues
to exist and “Just Peachy” continues to be sold.

28.     Defendant cannot terminate the partnership contract and keep Jordan’s ownership interest
in “Just Peachy”.



                                                  3
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 4 of 33




29.    Jordan has an ownership interest in “Just Peachy” due to her partnership contract.

30.    Jordan was to receive a percentage of sales relating to the “Just Peachy” brand in
perpetuity.

31.   No party to the partnership contract ever legally dissolved the partnership and “Just
Peachy” continues to be sold.

32.   A partnership is not terminated upon dissolution, but rather continues for the purpose of
winding up until such affairs are completed. Lai v Cartlan, 46 AD3d 237, 245 (1st Dept 2007).

33.    The partnership has never gone through the “winding up” process and the partnership
continues to operate and sell the “Just Peachy” wine.

34.    Jordan demands an accounting relating to the partnership and “Just Peachy” brand.

                                         COUNT II
                                    BREACH OF CONTRACT


35.    Plaintiff repeats and realleges each of the preceding paragraphs 1-34 above.

36.    Defendant contends that Plaintiff is not a partner and has no ownership interest in
“Just Peachy”.

37.    Defendant contends that Plaintiff was an independent contractor.

38.    If the contract is not a partnership contract, Plaintiff is a contractor with a
contractual right to three (3) percent sales of “Just Peachy” in perpetuity.

39.    Plaintiff has performed the contract or is excused from performance.

40.     Defendant have failed to perform and has breached the contract.

41.    Defendant has harmed the Plaintiff in her business and stopped providing
statements and accountings to the Jordan.

42.   Defendant has unlawfully kept all the monies relating to “Just Peachy” since late
2018 without payment to Jordan.

                                           COUNT III
                                          CONVERSION


43.    Plaintiff repeats and realleges each of the preceding paragraphs 1-34 above.




                                                   4
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 5 of 33




44.    If the contract is not a partnership contract, Plaintiff is a contractor with a
contractual right to three (3) percent sales of “Just Peachy” in perpetuity.

45.    Defendants contends that Plaintiff if an independent contractor. If Plaintiff was
an independent contractor, she has a claim for conversion.

46.    Conversion claims in New York may be predicated upon a Defendant’s wrongful
dominion over plaintiff’s tangible or intangible personal property. Thyroff v. Nationwide Mutual
Ins. Co., 864 N.E.2d 1272, 1278 (N.Y. 2007).

47.     To establish a cause of action in conversion, the Plaintiff must show (i) legal ownership
or an immediate superior right of possession to specific identifiable personal property, and (ii)
the defendant exercised an unauthorized dominion over the property in question to the exclusion
of the plaintiff’s rights. Korangy Publishing, Inc. v. Miceli, 2009 WL 586131, at *4 (N.Y. Sup.
2009); Five Star Bank v. CNH Capital America, LLC, 865 N.Y.S.2d 190, 192 (App. Div. 4 Dept.
2008).

48.    Plaintiff was due three (3) percent of sales from “Just Peachy” in perpetuity.

49.    Defendants has failed to pay Plaintiff the monies due since 2018 and has converted the
funds for their own use.

                                          COUNT IV
                                     UNJUST ENRICHMENT

50.    Plaintiff repeats and realleges each of the preceding paragraphs 1-49 above.

51.     In New York, the elements of an unjust enrichment claim are “that (1) the other party
was enriched, (2) at that party’s expense, and (3) that it is against equity and good conscience to
permit the other party to retain what is sought to be recovered.” Mandarin Trading Ltd. v.
Wildenstein, 16 N.Y.3d 173, 182 (2011).

52.    Defendant was enriched by the utilization of Plaintiff’s services.

53.    Defendant accepted Plaintiff’s services without paying the agreed upon fee for plaintiff’s
services in perpetuity.

54.    It is against equity and good consciences to all Defendant to retain the three (3) percent of
sales which Jordan’s seeks to recover.

55.    Defendant has harmed Jordan in her business.




                                                   5
        Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 6 of 33




WHEREFORE, PLAINTIFF REQUESTS:

-A trial by jury;
-Judgment on of an award of damages to be determined by the Court;
-Attorney’s Fees;
-Interest;
-Cost, and,
-punitive damages



                                          CLAUDIA JORDAN
                                          By Her Attorneys,


                                          ____________________________
                                          Christopher L. Brown (3465)
                                          Brown & Rosen LLC
                                          Attorneys At Law
                                          100 State Street, Suite 900
                                          Boston, MA 02109
                                          617-728-9111 (T)
September 5, 2020                         cbrown@brownrosen.com




                                             6
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 7 of 33




               EXHIBIT A




                              7
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 8 of 33




From: Claudia Jordan [mailto:claudiajordan7@aol.com]
Sent: Tuesday, November 08, 2016 6:46 PM
To: Ben Restivo; Ronnie@Supermarket-Associates.com
Cc: richard@stonegate-foods.com; Darren Restivo
Subject: Re: "Just Peachy"

Good to hear we are up and running. I'm truly excited about this partnership.
My address is:

Claudia Jordan
12760 Millenium Drive #103
Playa Vista, CA
90094

Thank you!
CJ




Claudia Jordan
"If it was easy....everyone would be doing it!"

-----Original Message-----
From: Ben Restivo <brestivo@biagiocru.com>
To: Ronnie <Ronnie@Supermarket-Associates.com>
Cc: Richard Given <richard@stonegate-foods.com>; 'Claudia Jordan' <claudiajordan7@aol.com>; Darren
Restivo <drestivo@biagiocru.com>
Sent: Tue, Nov 8, 2016 11:13 am
Subject: RE: "Just Peachy"
Hi Ronnie,


Sounds good. Again (and Claudia included), I'm sorry for the delay in getting these
contracts out to you. As I explained, our attorney said she was putting something final
together and then just threw out options based on agreements she'd done
before. Darren and I are in the process of putting something together with her.

We are, in conjunction with Marino (our PR company), in the process of coming up with
a more comprehensive PR/Marketing strategy. I know that you're aware that Claudia
has been speaking with them to aid in this…. I'd like any artwork and direction to be
done in house here, so we're all on the same page. We're happy to support the brand
with point of sale material that helps get the message out.

I just sent an email to Chris Tigani to let him know we're ready to go if he is. So, I'll let
you know once we start shipping.


Hi Richard,


                                                    8
           Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 9 of 33




It's nice to meet you.

Please find attached the sales for Oct. on Just Peachy. These will be sent to you each
month prior to payment. As I mentioned to Ronnie, JP is starting to get some
traction… I know Claudia will be a great asset in taking things to the next level. We will
be sending out checks this week for October sales.


Claudia,

I hope you're well…
I just need to know where to send your check. Please let me know.


Best regards,

Ben

Before you print think about the Environment

Ben Restivo
Managing Director
Principal
CSW

Biagio Cru and Estate Wines, L.L.C
3333 New Hyde Park Rd
Suite 406
New Hyde Park, NY 11042
www.biagiocru.com
T. 516.299.4344 (ext. 222)
C. 516.852.7407
F. 516.299.4348
  @BenRestivo




                                               9
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 10 of 33




               EXHIBIT B




                              10
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 11 of 33




From: Darren Restivo <drestivo@biagiocru.com>
To: Claudia Jordan <claudiajordan7@aol.com>; Ben Restivo <brestivo@biagiocru.com>
Cc: Vincent Restivo <vrestivo@biagiocru.com>; Ronnie@Supermarket-Associates.com
<Ronnie@Supermarket-Associates.com>
Sent: Thu, Sep 29, 2016 1:57 pm
Subject: RE: "Just Peachy"

Pretty low numbers as this has been an item focused mainly in NY since it's inception for reasons we can
discuss later. We have recently seen the growth potential nationally which is why we are together now
😉 in a conference now so will get you this info later today or tomorrow. In the meantime could you
please help get Marino what they need as we are making a presentation and would like to incorporate you
into the project

Darren Restivo
Biagio Cru

From: Claudia Jordan
Sent: Thursday, September 29, 2016 2:52 PM
To: Ben Restivo
Cc: Vincent Restivo; Darren Restivo; Ronnie@Supermarket-Associates.com
Subject: Re: "Just Peachy"

Ok thank you so much. I'm so happy we are moving forward. I had a question-where is Just Peachy right
now as far as how much it's selling? Was curious. Thanks again and let's blow this thing up!
Claudia J :-)




Claudia Jordan
"If it was easy....everyone would be doing it!"


-----Original Message-----
From: Ben Restivo <brestivo@biagiocru.com>
To: 'Claudia Jordan' <claudiajordan7@aol.com>
Cc: Vincent Restivo <vrestivo@biagiocru.com>; Darren Restivo <drestivo@biagiocru.com>; Ronnie
<Ronnie@Supermarket-Associates.com>
Sent: Tue, Sep 27, 2016 12:32 pm
Subject: RE: "Just Peachy"

Hi Claudia,

Just an FYI- Our attorney has been travelling and hasn’t put together the agreement yet. I just followed
up with her and she said she should have it in the next couple of days. As we discussed, we will begin
payment to you as of 10/1 sales regardless of whether or not we have had a chance to sign the
agreement.

Best regards,



                                                   11
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 12 of 33




Ben

Before you print think about the Environment

Ben Restivo
Managing Director
Principal
CSW

Biagio Cru and Estate Wines, L.L.C
3333 New Hyde Park Rd
Suite 406
New Hyde Park, NY 11042
www.biagiocru.com
T. 516.299.4344 (ext. 222)
C. 516.852.7407
F. 516.299.4348

      @BenRestivo




                                               12
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 13 of 33




               EXHIBIT C




                              13
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 14 of 33



From: Jaclyn Finger <jfinger@marinopr.com>
To: Claudia Jordan <claudiajordan7@aol.com>
Cc: Robert Barletta <rbarletta@marinopr.com>; Jennifer Passaretti <jpassaretti@marinopr.com>; Darren
Restivo <drestivo@biagiocru.com>
Sent: Wed, Jun 28, 2017 11:09 am
Subject: Just Peachy Release

Hi Claudia,

Please see attached for a draft version of the Just Peachy release, which we will send out before your
bottle signing event. Would you be able to provide us with a quote for the release? I think something
along the lines of how you are excited to keep this peach forever and how it’s a brand your following
would enjoy, would work great.

Let us know if you have any questions. Thank you!

Jaclyn Finger
Assistant Account Executive

Marıno.
747 Third Avenue | Floor 18 | New York, NY 10017
O. (212) 402-3491 | C. (908) 902-6975 | www.marinopr.com | @marinopr




                                                    14
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 15 of 33




NEWS
FOR IMMEDIATE RELEASE

Media Contact:          Jennifer Passaretti
                        Marino
                        212-402-3492 / jpassaretti@marinopr.com



                    Claudia Jordan, Just Right for Just Peachy

    Biagio Cru Wines partners with former Bravo’s Housewives of Atlanta star to bring
                     sparkling wine to more consumers nationwide

New Hyde Park, NY, XX, 2017 – Biagio Cru Wines & Spirits today unveiled a new partnership with
actress, model, reality TV star and radio personality, Claudia Jordan, to help market Just Peachy
Sparkling Wine across the nation.

Through the launch of this partnership, Biagio Cru will implement a new campaign that will feature
Claudia Jordan as the face of the refreshing sparkling wine and include a number of promotional events
across the country.

“Just Peachy is a fruity, refreshing beverage that is perfect for get-togethers amongst friends. As we
expand its profile nationwide, it was very important for us to partner with someone who truly embodied the
brand’s lively, bubbly character,” said Darren Restivo, a principal of Biagio Cru Wines & Spirits. “Claudia
Jordan is a natural fit, and we are incredibly thrilled to work together on the launch of an exciting
campaign that will bring this delicious sparkling wine to more consumers in all fifty states.”

Produced in Salon de Provence, France, Just Peachy Sparkling Wine boasts a bright, effervescence that
glistens delicately in every glass. The natural peach flavor infused into each bottle creates an aroma of
mature peach fruit on the nose, and subtle elegance onto the palate.

Claudia Jordan quote

Most recently, Claudia Jordan starred on Bravo’s reality hit, The Real Housewives of Atlanta. She is a co-
host on nationally syndicated radio show, The Ricky Smiley Morning Show, and is a frequent contributor
on HLN’s Dr. Drew on Call. Claudia was a Barker’s Beauty on CBS’s game show, The Price is Right, and
was also part of NBC’s Deal or No Deal for three years. With a passion for business, she was selected to
compete on season two of Donald Trump’s The Celebrity Apprentice. Following, she served as host of
the 2009 Miss Universe Pageant. Claudia is also a former co-host on Jamie Foxx’s radio show The
Foxxhole on SiriusXM, and former host of her own SiriusXM radio show, The Claudia Jordan Show on the
Foxxhole Comedy Network.

For updates on Just Peachy Sparkling Wine, please visit www.biagiocru.com.

For media or partnership inquiries with Claudia Jordan and Biagio Cru Wines & Spirits, please contact
Jennifer Passaretti of Marino, at jpassaretti@marinopr.com or 212-402-3492.

About Biagio Cru Wines & Spirits
Based in New Hyde Park, NY and founded in 1998, Biagio Cru is a family-owned importer of fine wines and
spirits from across the globe.

In 2017, Biagio Cru introduced Rosé All Day nationwide, a new rosé wine from the Languedoc-Roussillon
region of France. A top trending wine hashtag, #RoséAllDay has become a social media phenomenon


                                                    15
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 16 of 33



with hundreds of thousands of rosé lovers sharing their excitement for the wine by posting pictures
emulating a trendy, chic lifestyle

Biagio Cru’s stable of wines includes the perennially popular Lolailo Sangria, which has received the Impact
Hot Brand award for the fourth consecutive year.

De Restia Crianza from Ribera del Duero in Portugal, has recent recognitions of 90, 91 and 93 point ratings
across multiple vintages, as well as the much coveted “Smart Buy” and “Savvy Shopper” nods. It was
touted as “one of the most impressive values of the year” ranking #26 in the Wine Spectator Top 100 wines
of the year.

Biagio imports the Parxet line of wines, which features the Cuvee 21, the only organic cava from the Alella
region of Spain, garnering a Wine Enthusiast 90 point “Editor’s Favorite” rating. The Parxet line also
includes a Reserve and a rosé called Titiana.

Herdade de Medeiros, from the famed Alentejano region of Portugal, also is part of the expanding Biagio
Cru portfolio, boasting WE nods of “Best Buys” and “Editor’s Choice”.

Biagio Cru imports the full line of Tabali wines, one of the most prominent and highly-regarded brands in
Chile today, hailing from the unique Limari Valley. Tabali wines have received superior ratings from the
world’s leading critics, Robert Parker, James Suckling, Descorchados and Wine and Spirits Magazine,
including a 94 for the Talinay Sauvignon Blanc, a 94 “100 Best Wines of The Year” for the Talinay
Chardonnay, and a 96 “best Malbec of the Year” for their new Roca Madre line.

                                                    ###




                                                    16
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 17 of 33




               EXHIBIT D




                              17
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 18 of 33



From: Jennifer Passaretti <jpassaretti@marinopr.com>
To: 'Claudia Jordan' <claudiajordan7@aol.com>
Cc: Jaclyn Finger <jfinger@marinopr.com>
Sent: Mon, Sep 18, 2017 4:44 pm
Subject: RE: Just Peachy media

Hi Claudia,

Just wanted to send along a placement we secured in the September print issue of Beverage Industry
Magazine for Just Peachy (attached here).

Thanks!
Jen

From: Jennifer Passaretti
Sent: Wednesday, September 13, 2017 2:45 PM
To: 'Claudia Jordan'
Cc: Jaclyn Finger
Subject: RE: Just Peachy media

Thanks, Claudia. Where are you today? If you could please provide us with your schedule for the
upcoming months, we can work on additional PR opportunities. Thanks.

From: Claudia Jordan [mailto:claudiajordan7@aol.com]
Sent: Wednesday, September 13, 2017 2:41 PM
To: Jennifer Passaretti
Subject: Re: Just Peachy media

I get there today and Hosting a fashion show for fashion week tomorrow. I sent Darren a text letting him
know. I really want to get moving on this. Not enough is happening and we have such a great product that
everyone loves!! After the success of Atlanta and selling out- I thought we're so more of those asap. They
really help get a buzz going out there. What cities were you thinking next? I'd love to do something in nyc
and LA and providence. Thoughts?

Sent from my iPhone

On Sep 13, 2017, at 10:27 AM, Jennifer Passaretti <jpassaretti@marinopr.com> wrote:
Hi Claudia,

Hope all is well! Was wondering if you’d be able to provide us with your travel schedule for the upcoming
months, so we can coordinate pitching for Just Peachy.

Thank you, and look forward to hearing from you!
Jen

Jennifer Passaretti
Account Executive


Marıno.
747 Third Avenue | Floor 18 | New York, NY 10017
O. (212) 402-3492 | C. (516) 592-9019 | www.marinopr.com | @marinopr




                                                    18
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 19 of 33




                              19
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 20 of 33




               EXHIBIT E




                              20
        Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 21 of 33



From: Jennifer Passaretti
Sent: Thursday, August 18, 2016 10:16 AM
To: 'Claudia Jordan'
Subject: Just Peachy

Hi Claudia,

It was a pleasure speaking with you yesterday! Thanks again for taking the time to chat
– looking forward to working together ☺ Below are the Biagio Cru social media handles,
as well as contact information for Darren, Ben, my colleague, Robert (my phone number
is also in my signature below). As we mentioned yesterday, we are going to put
together a plan to re-launch this brand. In the meantime, would you please be able to
send along any upcoming events, appearances, get-togethers, etc. that you think would
be a good fit for Just Peachy? Can you please also include the next time you think you’ll
be in New York?

Let me know if you have any questions at all.

Thank you!
Jen

Biagio Cru social media handles:
Facebook & Twitter: @biagiocruwines

Darren Restivo
Principal, Biagio Cru & Estate Wines
drestivo@biagiocru.com
516-299-4344

Ben Restivo
Principal, Biagio Cru & Estate Wines
brestivo@biagiocru.com
516-299-4344

Robert Barletta
Executive Vice President, Marino
rbarletta@marinopr.com
(212) 889-4116




                                           21
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 22 of 33




                EXHIBIT F




                              22
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 23 of 33




Claudia Jordan introduces new wine,
Just Peachy
By Jonell Whitt | July 22, 2017 | 0




                    Claudia Jordan and the ladies – Photo Credit Jonell Whitt via Steed Media
For Claudia Jordan launching her new wine, Just Peachy, in Atlanta was such a no brainer. When
thinking of a name, she wanted it to reflect the taste she was looking for in her wine and it was
important to create something that most women would love. Enjoying her experience living in Atlanta
and sipping on wine while watching her Bravo network show “Real Housewives of Atlanta,” was
always a reflection of fun times, so it definitely had to be something that reminded her of Georgia.



                                                      23
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 24 of 33



The name Just Peachy was so fitting. After picking out the name, Claudia knew she had to launch
her wonderful new product in the city of Atlanta. This was one of the first things she conveyed to her
management team.




                     Claudia Jordan & Ebony Steele – photo credit Jonell Whitt via Steed Media
It wasn’t surprising that the Cost Plus Warehouse in Atlanta, Georgia was crawling with not only all
of Claudia’s girlfriends she had left behind upon moving back to Los Angeles: there were also men,
women, friends and fans of Claudia lined up wall to wall in the store. Everyone was purchasing
bottles of Just Peachy to qualify for the raffle of the $100 gift card. Within less than three hours, the
store was completely sold out of the wine. Claudia was surprised and excited but disappointed
because people were still coming in requesting the wine. It’s available at all Cost Plus Warehouse
stores nationally.




                                                       24
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 25 of 33




                  Photo Credit Jonell Whitt via Steed Media




                                    25
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 26 of 33




               EXHIBIT G




                              26
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 27 of 33




                              27
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 28 of 33




               EXHIBIT H




                              28
         Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 29 of 33




NEW YORK > EVENTS > $1 SPARKLING WINE PEACHES & CREAM




$1 Sparkling Wine Peaches & Cream

Join Claudia Jordan Of Real Housewives Of Atlanta As She Signs Autographs - Plus $1 Tipsy
Scoops
Tipsy Scoop |
245 followers
217 E 26th Street | (917) 388-2862
Friday, April 6th, 2018
4:00PM - 10:00PM

 JOIN

GET ANY PULSE FOR FREE ~ E a r n $ 5 p e r f r i e n d w h o p u r c h a s e s ,
                                     for the two of you ~
                                          Continue
DETAILS




                                              29
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 30 of 33




                EXHIBIT I




                              30
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 31 of 33




                              31
Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 32 of 33




                EXHIBIT J




                              32
          Case 1:20-cv-07744-PGG Document 1 Filed 09/21/20 Page 33 of 33




Domenique Camacho Moran
Partner


Direct Dial: 516.227.0626                                                  400 RXR Plaza Direct
Fax: 516.336.2762                                                          Uniondale, NY 11556
dmoran@farrellfritz.com                                                    www.farrellfritz.com
                                                                                           Our File No.
                                                                                             33299-107
                                             August 13, 2020

Via Email cbrown@brownrosen.com
Mr. Christopher Brown
Brown & Rosen LLC
100 State Street, Suite 900
Boston, MA 02109

         RE:     Claudia Jordan

Dear Mr. Brown:

Farrell Fritz, P.C. has been retained to represent Biagio Cru and Estate Wines, LLC (“Biagio”) and
write in response to your July 21, 2020 correspondence.

As you know, Biagio began working with Ms. Jordan in 2016. Biagio expected Ms. Jordan to
participate in identified events to promote the “Just Peachy” brand. The relationship between
Biagio and Ms. Jordan was terminable at-will. Biagio elected to part ways with Ms. Jordan for
legitimate, non-discriminatory reasons; namely, dissatisfaction with Ms. Jordan’s ability to boost
sales in relevant markets. Contrary to the allegations set forth in your correspondence, Ms.
Jordan is not entitled to any additional financial compensation and never had any ownership
interest in the Just Peachy brand.

Be advised, Biagio Cru will vigorously defend against the false claims asserted by Ms. Jordan and
will pursue any and all appropriate legal actions associated with false and defamatory statements
published by Ms. Jordan.

Should you wish to discuss this matter further, please call.

                                                 Very truly yours,

                                                 s/ Domenique Camacho Moran

                                                 Domenique Camacho Moran
cc: Matthew Donovan, Esq.

FF\9672050.1                ALBANY | HAUPPAUGE | NEW YORK | WATER MILL



                                                   33
